Citation Nr: 1744406	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-34 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for chronic sinusitis.

2. Entitlement to service connection for rhinitis.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Natasha N. Pendleton, Associate Counsel
INTRODUCTION

The Veteran served active duty in the U.S. Air Force from October 1981 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office ("RO") in Denver, Colorado. 

In February 2017, the Veteran testified at a video hearing before the undersigned Veterans Law Judge; the Veteran appearing before the Board in Denver, Colorado and the undersigned from Central Office in Washington, D.C. A transcript of the hearing is associated with the claims file. (Hearing Transcript). 

The appeal is REMANDED to the Agency of Original Jurisdiction. (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his sinusitis and rhinitis are etiologically related to his active duty service. At the hearing before the undersigned, he testified that despite reporting a history of hay fever, frequent colds, sinusitis, and runny nose upon enlistment onto active duty, he did not have any disability at that time.  

Every veteran is presumed to be of sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment or where clear and unmistakable evidence demonstrates the injury or disease existed prior to service and was not aggravated by service. 38 U.S.C.A. § 1131. A history of the pre-service existence of conditions recorded at the time of examination does not constitute a notation of such condition, but will be considered together with other material evidence in determinations as to inception. 38 C.F.R. § 3.3.04(b)(1); and LeShore v. Brown, 8 Vet. App. 406, 409 (1995)(holding bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional).  If the veteran is determined to be of sound condition, the matter converts to a claim for direct service connection.

In the instant appeal, a review of the record corroborates the Veteran's assertions. Significantly, his examination findings at enlistment were normal. (See October 2006, STRs, p. 50). As such, his conditions were not noted on examination. The Board finds the Veteran is presumed to be of sound condition upon entry onto active duty.

As a legal conclusion has been rendered, that the Veteran's sinus and rhinitis conditions did not pre-exist service, adjudication of the claim must focus solely on the theory of direct service.  

To that end, direct service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §1131. Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010)(quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); 
38 C.F.R. § 3.303(a)(2016). 

Unfortunately, when the Veteran was examined in January 2013, the VA examiner applied an erroneous legal standard to render a medical opinion contradictory to the Board's legal determination.  Specifically, she provided a negative nexus opinion, reasoning the Veteran's sinus and rhinitis conditions pre-existed service. However, the Board has made a legal conclusion that there is insufficient evidence to establish such. Therefore, a supplemental opinion is necessary as to both conditions.

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA supplemental opinion assessing the etiology of the Veteran's rhinitis and sinusitis. If the January 2013 examiner is unavailable, obtain an additional VA examination. The claims file, including a copy of this remand, should be made available to the examiner, who should review it in conjunction with the prior examination and should note that review in the report. If a new examination is provided, the examiner should take a complete history from the Veteran. 

The examiner should specifically opine as to:

1. If the Veteran's conditions are at least as likely as not (50 percent probability) related to his active service? In other words, is there a causal relationship between the current condition and the injury sustained in service? The examiner should presume that the Veteran was in sound physical condition upon enlistment.  

The term "as likely as not" means at least 50 percent probability. It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2. Although the examiner must review the entire claim file, his/her attention is directed to the following evidence:

a. In service treatment records that indicate the Veteran sought treatment for runny nose, sneezing, sore throat, and congestion in November 1983, July 1984, September 1984, November 1984 and May 1985. 

b. Recent treatment records from Kaiser Permanente that reflect the Veteran continued to complain of rhinitis and sinusitis symptoms.  (See November 2010 Medical Treatment Record- Non-Government Facility). The Veteran sought treatment for allergy related symptoms on one occasion in July 1986. Id. at 5. He then completed an allergy questionnaire in December 1988 where he reported year-round nasal symptoms since 1983 while stationed in New Mexico which a military doctor attributed to the dust and sand in the air. Id. at 9. When he relocated to Hawaii, his symptoms continued, but became intermittent in nature. Id. at 13. He was referred to an allergy specialist the following month where he was diagnosed with non-allergenic rhinitis. Id. at 6-7. He was prescribed decongestants, antihistamines, and a steroid nasal spray. 

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached.  If the examiner cannot provide an opinion without resorting to speculation, he/she must state why this is the case.

	3. After completion of the requested development, re-adjudicate the Veteran's claims for service connection for a sinusitis and rhinitis. If the claims are not granted, provide him and his representative with a supplemental statement of the case (SSOC) and allow them an appropriate time to respond before returning the matter to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
MATTHEW TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


